Case 5:20-cv-00203-JAK-SP Document 22 Filed 06/05/20 Page 1 of 2 Page ID #:122


 1
 2
 3                                                                        6/5/2020

 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA

10
11   JOHN WEEKLEY,                              )   Case No.: 5:20-CV-00203-JAK-SPx
                                                )
                Plaintiff,                      )   ORDER RE NOTICE OF SETTLEMENT
12
                                                )   AND REQUEST TO VACATE ALL
        v.                                      )   CURRENTLY SET DATES (DKT. 20)
13
     THE NOVOGRODER COMPANIES,                  )
14   INC., an Indiana Corporation; and Does 1- ))   JS-6: CASE TERMINATED
     10,
15                                              )
                Defendants.                     )
16                                              )
                                                )
17                                              )
                                                )
18
19
20
21
22
23
24
25
26
27
28
Case 5:20-cv-00203-JAK-SP Document 22 Filed 06/05/20 Page 2 of 2 Page ID #:123


 1
 2        Based on a review of the Notice of Settlement and Request to Vacate All Currently
 3   Set Dates (“Request” (Dkt. 20)), certain good cause has been shown. Therefore, the
 4   Request is GRANTED IN PART:
 5
 6     x This action is DISMISSED WITHOUT PREJUDICE, and all dates set in this
 7        action are VACATED.
 8     x The Court retains jurisdiction over this action for the purposes of Plaintiff’s
 9        anticipated motion for attorney’s fees and costs, and of a stipulation by the parties
10        to alter this dismissal to one that is with prejudice.
11     x Plaintiff shall file any motion for attorney’s fees and costs, on or before July 3,
12        2020.
13     x The parties shall file any stipulation to alter this dismissal to one that is with
14        prejudice, on or before July 3, 2020.
15
16   IT IS SO ORDERED.
17
18
19   Dated: June 5, 2020             _________________________________
20
                                          John A. Kronstadt
                                          United States District Judge
21
22
23
24
25
26
27
28
